Citation Nr: 1726092	
Decision Date: 07/10/17    Archive Date: 07/20/17

DOCKET NO.  10-11 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating in excess of 30 percent for coronary artery disease.

2.  Entitlement to an increased rating in excess of 10 percent for hypertension.

3.  Entitlement to a compensable rating for hemorrhoids.

4.  Entitlement to service connection for arthritis of the left knee.

5.  Entitlement to service connection for arthritis of the right knee.

6.  Entitlement to service connection for arthritis of the left hip

7.  Entitlement to service connection for arthritis of the right hip.

8.  Entitlement to service connection for arthritis of the left shoulder.

9.  Entitlement to service connection for arthritis of the right shoulder.

10.  Entitlement to service connection for restless leg syndrome. (claimed as due to Agent Orange exposure).

11.  Entitlement to service connection for short term memory loss (claimed as due to Agent Orange exposure).  

12. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for acid reflux.

13.  Entitlement to service connection for acid reflux (claimed as due to Agent Orange exposure).

14.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).  


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from May 1966 to March 1989.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In February 2017, the Veteran submitted a waiver of RO consideration of additional evidence.

The issues of entitlement to service connection for arthritis of the left knee, service connection for arthritis of the right knee, service connection for arthritis of the left hip, service connection for arthritis of the right hip, service connection for arthritis of the left shoulder, service connection for arthritis of the right shoulder, service connection for restless leg syndrome, service connection for short term memory loss, service connection for acid reflux, and entitlement to TDIU from November 3, 2011 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  During the rating period prior to November 3, 2011, coronary artery disease was manifested by a workload of 6 to 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope.

2.  From November 3, 2011, coronary artery disease has been manifested by chronic congestive heart failure.  

3.  Prior to November 3, 2011, the evidence demonstrates that the Veteran remained capable of obtaining and maintaining substantially gainful employment.

4.  A November 1990 rating decision denied service connection for reflux esophagitis.  The Veteran did not appeal the November 1990 rating decision.

5.  The evidence received since the November 1990 rating decision is neither cumulative nor redundant, relates to unestablished facts necessary to substantiate the claim, thus raising a reasonable possibility of substantiating the claim of entitlement to service connection for acid reflux.






CONCLUSIONS OF LAW

1.  Prior to November 3, 2011, the criteria for a disability rating in excess of 30 percent for coronary artery disease were not met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2016); 38 C.F.R. § 4.104, Diagnostic Code 7005 (2016).

2.  From November 3, 2011, the criteria for a 100 percent disability rating for coronary artery disease have been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2016); 38 C.F.R. § 4.104, Diagnostic Code 7005 (2016).

3.  The criteria for a TDIU are not met prior to November 3, 2011.  38 U.S.C.A. 
 §§ 1155, 5103, 5107 (West 2016); 38 C.F.R. §§ 3.340, 3.341(a), 4.16 (2016).

4.  The November 1990 rating decision which denied service connection for reflux esophagitis is final.  38 U.S.C.A. § 7104 (West 2016); 38 C.F.R. § 20.1100 (2016).

5.  New and material evidence has been received sufficient to reopen the claim of entitlement to service connection for acid reflux.  38 U.S.C.A. § 5108 (West 2016); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claim to Reopen

A February 1990 rating decision denied service connection for reflux esophagitis on the basis that it was not shown in service.  

The Veteran was notified of the rating decision in February 1990.  He did not submit a timely notice of disagreement (NOD) to the February 1990 rating decision. The Veteran also did not submit any additional evidence within a year following this decision.  See 38 C.F.R. § 3.156 (b); Buie v. Shinseki, 24 Vet. App. 242 (2010).  Therefore, the decision became final one year later.

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156 (a). 

Once a claim is reopened, the adjudicator must review it on a de novo basis, with consideration given to all the evidence of record.  38 U.S.C.A. § 5108 (West 2016); Evans v. Brown, 9 Vet. App. 273 (1996).  The evidence that is considered to determine whether new and material evidence has been received is the evidence received since the last final disallowance of the appellant's claim on any basis. Evans, 9 Vet. App. 273 (1996).  This evidence is presumed credible for the purposes of reopening an appellant's claim, unless it is inherently false or untrue, or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).

 The Court of Appeals for Veterans Claims (the Court) has stated that the language of VA regulations does not require the submission of new and material evidence as to each previously unproven element of a claim for that claim to be reopened. See Shade v. Shinseki, 24 Vet. App 110 (2010). 

 For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence received since the February 1990 rating decision includes VA and private treatment records and the Veteran's lay statements.  

In statements in support of his claim, the Veteran asserts that reflux esophagitis is related to Agent Orange or chemical exposure in service.  He asserts that he was exposed to Agent Orange in Korea in 1968 and 1969.  He further maintains that his military occupation as a preventive medicine specialist required the use of all types of herbicides and pesticides.  See Substantive Appeal, March 12, 2010.  The Veteran's statements about his service occupation are presumed credible.  Presuming the credibility of this statement for the narrow purpose of determining whether sufficient evidence has been received to reopen the previously disallowed claim for service connection, it is material to the claim since it relates to the unestablished element of a nexus.  Accordingly, the claim for service connection for acid reflux is reopened.

Disability Ratings

Disability evaluations (ratings) are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 
The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1. Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2016).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is the policy of the VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant. 
38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the claimant's favor. 
38 C.F.R. § 4.3. 

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the Veteran's disability. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for the disability is disputed, separate or "staged" evaluations may be assigned for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2008).  In other cases, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

In both claims for an increased rating on an original claim and an increased rating for an established disability, only the specific criteria of the Diagnostic Code are to be considered.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  See 38 C.F.R. § 4.3.

Increased Rating for Coronary Artery Disease

Coronary artery disease is rated according to Diagnostic Code 7005.  Under Diagnostic Code 7005, a 30 percent rating is assigned for documented coronary artery disease when a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram or x-ray.  A 60 percent rating is assigned for documented coronary artery disease resulting in more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent rating is assigned for documented coronary artery disease resulting in: chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent. 

For rating diseases of the heart, one MET is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for rating, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note 2.

Service connection for coronary artery disease has been in effect since April 1998.  A claim for an increased rating was received in March 2008.  An October 2008 rating decision continued a 30 percent rating for coronary artery disease. A 100 percent rating was assigned from March 15, 2011 to May 31, 2011.  A 30 percent rating has been in effect since June 1, 2011.  

In statements in support of his claim, the Veteran indicated that he has been treated for congestive heart failure.

The Veteran had a VA examination in October 2008.  The Veteran reported that he walked one-half to a mild three days per week on the treadmill, which is equivalent to 6 to 7 METs.  The Veteran had some shortness of breath but was no limited by it.   The examination did not include findings pertaining to ejection fraction.  

A November 3, 2011 treatment record from a private cardiologist noted an impression of new onset ankle edema and symptoms suggestive of congestive heart failure.   

An April 2012 rating decision reduced the rating for coronary artery disease from 30 percent to 10 percent from July 1, 2012.  However an August 2012 rating decision restored a 30 percent rating.  

The evidence of record shows diagnoses of chronic congestive heart failure.  A November 2011 treatment record noted new edema suggestive of congestive heart failure.  A January 2012 private cardiology record reflects a diagnosis of mild congestive heart failure.  An August 2012 private treatment record noted chronic congestive heart failure.  VA treatment records dated in August 2012 and September 2015 reflect diagnoses of coronary artery disease and congestive heart failure.  

A rating in excess of 30 percent is not warranted for the rating period prior to November 3, 2011.   The evidence prior to November 3, 2011 does not show that coronary artery disease resulted in more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent. 

A treatment record dated in November 3, 2011 indicated that the Veteran was diagnosed with new onset congestive heart failure.  The Veteran has been treated for congestive heart failure since 2011.  His congestive heart failure is diagnosed as chronic, according to private treatment records dated in 2012.  Based on this evidence, the Board finds that the criteria for a 100 percent rating under Diagnostic Code 7005 are satisfied from November 3, 2011.  Accordingly, a 100 percent rating is granted for coronary artery disease from November 3, 2011.  

Increased Rating for Hypertension

The Veteran seeks a rating in excess of 10 percent for service-connected hypertension.  

The Veteran's hypertension is rated as noncompensable pursuant to 38 C.F.R. 
 § 4.104, DC 7101.  DC 7101 provides ratings for hypertensive vascular disease (hypertension and isolated systolic hypertension).  A 10 percent rating is warranted with diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; when an individual with a history of diastolic pressure predominantly 100 or more requires continuous medication for control.  A 20 percent rating is warranted with diastolic pressure predominantly 110 or more or; systolic pressure predominantly 200 or more.  A 40 percent rating is warranted with diastolic pressure predominantly 120 or more.  A 60 percent rating is warranted with diastolic pressure predominantly 130 or more.  38 C.F.R. § 4.104, DC 7101.

Note (1): Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days. For purposes of this section, the term hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm. 

Note (2): Evaluate hypertension due to aortic insufficiency or hyperthyroidism, which is usually the isolated systolic type, as part of the condition causing it rather than by a separate evaluation. 

 Note (3): Evaluate hypertension separately from hypertensive heart disease and other types of heart disease.

Where the criteria for a compensable rating under a diagnostic code are not met, and the schedule does not provide for a noncompensable rating, as in DC 7101, a noncompensable rating will be assigned when the required symptomatology for a compensable rating is not shown.  38 C.F.R. § 4.31.

Service connection for coronary artery disease was granted in an April 1998 rating decision, and a 30 percent rating was assigned.  A claim for an increased rating was received in April 2008.  

A separate evaluation for hypertension was granted in an October 2008 rating decision.  A 10 percent rating was assigned from February 2008.  

The Board finds that a higher rating in excess of 10 percent is not warranted for hypertension, as the evidence during the appeal period does not show diastolic pressure predominantly 110 or more or; systolic pressure predominantly 200 or more.  

The Veteran had a VA examination in October 2008.  The examination noted blood pressure readings of 110/70, 120/70, and 110/75.  

Private treatment records dated from 2008 to 2009 do not show diastolic pressure of 110 or more or systolic pressure greater than 200.  The records show systolic readings ranging from 99 to 157 and diastolic blood pressure readings ranging from 61 to 90.  

A private treatment record dated in June 2011 reflects a blood pressure reading of 164/103.  The record documented that the Veteran's blood pressure was suboptimally controlled.  

A VA treatment note dated in December 2014 shows a blood pressure reading of 136/76.  

A September 2015 VA outpatient treatment record noted a blood pressure reading of 144/93.

In sum, during the appeal period, the Veteran's hypertension has not been manifested by diastolic blood pressure readings predominantly in excess of 110 or systolic readings predominantly in excess of 200.  Accordingly, the Board finds that the criteria for the next higher 20 percent rating for hypertension have not been met.  

TDIU prior to November 3, 2011 

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from obtaining and maintaining any form of substantial gainful employment consistent with his education and occupational experience. 
38 C.F.R. §§ 3.340, 3.341, 4.16 (2016). 

The Veteran must meet specific requirements before consideration of whether the evidence demonstrates unemployability.  If the Veteran has only one service-connected disability, it must be rated at 60 percent or more.  Id.  Prior to November 3, 2011, the Veteran did not meet the schedular requirements for TDIU.  It is the policy of the VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of a service-connected disability shall be rated totally disabled and that veterans who fail to meet the schedular criteria for a total disability rating shall be considered for such a rating on an extraschedular basis.  38 C.F.R. § 4.16 (b).  The Board is precluded from awarding a TDIU on an extraschedular basis in the first instance, but must ensure that the claim is referred to the Director of VA's Compensation and Pension Service.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001).

The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Prior to November 3, 2011, the Veteran was employed an environmental specialist.  There is no evidence that the employment was sheltered.  As such, his employment was not marginal and considered gainful.  38 C.F.R. § 4.16 (a).  The Veteran was thus gainfully employed prior to November 3, 2011.  Therefore, the Board finds that referral for extraschedular consideration for the period prior to November 3, 2011 is not warranted.  38 C.F.R. § 4.16 (b); 38 U.S.C.A. § 5107 (b) (West 2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has considered the Veteran's claims and decided entitlement based on the evidence.  The Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claims.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).
ORDER

New and material evidence having been received; the claim for service connection for acid reflux is reopened.  To that extent only, the claim is allowed.

Prior to November 3, 2011, a rating in excess of 30 percent for coronary artery disease is denied.

A 100 percent rating is granted for congestive heart failure from November 3, 2011, subject to regulations governing the payment of monetary benefits.  

A rating in excess of 10 percent for hypertension is denied.

Prior to November 3, 2011, entitlement to a TDIU is denied.

REMAND

Service Connection for Restless Leg Syndrome and Arthritis of the Knees, Hips, and Shoulders 

The Veteran asserts that restless leg syndrome began when he was in service.  He has indicated that he experienced pain in his legs during service.  See Statement August 30, 2010.  In the March 2010 substantive appeal and December 2011written statement, the Veteran asserted that he has severe joint arthritis that is related to years of running long distances in combat boots in service. 

Service treatment records reflect that the Veteran reported leg pain in April 1982.  A diagnosis of rule out venous obstruction was noted.  A February 1989 report of medical history noted a complaint of leg cramps.

Service treatment records document the Veteran's participation in long runs.  A June 1983 entry in the service treatment records noted that the Veteran was jogging three to four miles per day. 

Post-service treatment records show various diagnoses, including degenerative changes of the hips and arthralgias.  

A private treatment record dated in October 2008 reflects complaints of restless legs, and joint pain, including the toes, knees, shoulders, hands and ankles.  A February 2010 treatment record reflects a diagnosis of degenerative changes of the hips.  Private treatment records dated in August 2010 show a diagnosis of restless leg syndrome. 

A VA examination is warranted to determine the nature and etiology of restless leg syndrome and arthritis of the knees hips, and shoulders




Service Connection for Acid Reflux (claimed as due to Agent Orange exposure).

The Veteran asserts that acid reflux is related to Agent Orange exposure and exposure to other toxic chemicals in his service occupation as a preventative medicine specialist.  See Substantive Appeal, March 12, 2010.  

In his substantive appeal, the Veteran indicated that he was in Korea from 1968 to 1969 where Agent Orange was used.  He further indicated that he participated in the repackaging and fumigation of retrograde cargo with methyl bromide.   Personnel records confirm that the Veteran served in Korea.  

A June 2011 private treatment record shows a diagnosis of moderate erosive gastritis.

On remand, the AOJ should take appropriate steps to determine whether the Veteran was exposed to Agent Orange when he was stationed in Korea.  The Veteran should then be afforded a VA examination to ascertain the nature and etiology of acid reflux.

Increased Rating for Hemorrhoids

The Veteran was last afforded a VA examination for hemorrhoids in October 2008.  Treatment records since October 2008 reflect complaints pertaining to hemorrhoids An April 2011 private treatment record reflects a diagnosis of internal hemorrhoids.  In light of the time elapsed since the last examination and the evidence of complaints pertaining to hemorrhoids which reflect a possible worsening, a new VA examination is warranted.  

Service Connection for Memory Loss

The Veteran asserts that short term memory loss is related to Agent Orange exposure in service.  Private treatment records dated in June 2009 show that the Veteran reported memory loss.  The Veteran has not been afforded a VA examination to determine whether his memory complaints are related to service, including Agent Orange exposure.  On remand, as indicated above, the AOJ should determine whether the Veteran was exposed to Agent Orange when he was in Korea.  He should then be afforded a VA examination to identify the nature and etiology of a current memory loss disability.   

TDIU from November 3, 2011 

The TDIU claim must be remanded.  A 100 percent schedular rating has been granted from November 3, 2011.  However, the assignment of a 100 percent schedular rating does not necessarily render the issue of TDIU moot. There could be a situation where a veteran has a schedular total rating for a particular 
Service-connected disability, and nonetheless could establish entitlement to a TDIU for another service-connected disability in order to qualify for special monthly compensation (SMC) under 38 U.S.C. § 1114 (s) by having an "additional" disability of 60 percent or more ("housebound" rate).  Bradley v. Peake, 22 Vet. App. 280 (2008); see also 38 U.S.C.A. § 1114 (s).  Thus, the issue of entitlement to a TDIU from November 3, 2011 is inextricably intertwined with the other matters being remanded herein, as the outcome of these claims being remanded directly affects whether entitlement to a TDIU due to service-connected disabilities is warranted.  Therefore, the issue of TDIU is postponed until the development directed in this remand has been conducted.

Accordingly, the case is REMANDED for the following action:

1.  Contact the JSRRC to determine if the Veteran, while stationed in Korea was near the DMZ and thus presumed exposed to herbicides.

2.  Provide the Veteran with a VA examination to determine the nature and etiology of his restless leg syndrome.  The claims file, and a copy of this remand, will be available to the examiner, who must acknowledge receipt and review of these materials in any report generated as a result of this remand.  The examiner's attention is directed to the following:

* Post-service treatment records reflect diagnoses of restless leg syndrome

* During service, the Veteran complained of leg cramps and leg pain

* In the substantive appeal, the Veteran noted that his leg disability is related to running in combat boots in service. 

After reviewing the claims file, conducting physical examination, and obtaining any necessary studies, the examiner is asked to respond to the following:

(a) The examiner should state whether restless leg syndrome had its onset in service or is at least as likely as not related to service.

(b) The examiner should address any the history of Agent Orange exposure, if verified by JSRRC.  

(c) The examiner should discuss the Veteran's exposure to methyl bromide.  The examiner is advised that the Veteran's report of exposure to methyl bromide is considered competent and credible, in light of his service occupation.

A complete rationale should be provided for any opinion expressed and conclusion reached.

3.  Provide the Veteran with a VA examination to determine the nature and etiology of current knee, shoulder, and hip disabilities.  The claims file, and a copy of this remand, will be available to the examiner, who must acknowledge receipt and review of these materials in any report generated as a result of this remand.  The examiner's attention is directed to the following:

* Private treatment records dated in February 2010 reflect x-ray findings of degenerative arthritis of the hips

* The Veteran asserts that his disabilities are related to running in combat boots.  During service, the Veteran completed long runs.  A June 1983 entry in the service treatment records noted that he ran three to four miles a day.

After reviewing the claims file, conducting physical examination, and obtaining any necessary studies, the examiner is asked to respond to the following:

(a) Indicate any knee, shoulder, or hip disability that is currently shown.

(b) For EACH knee, shoulder, or hip disability currently shown, determine whether it had its onset during service or is otherwise related to service, including running during service.

A complete rationale should be provided for any opinion expressed and conclusion reached.

4.  Provide the Veteran with a VA examination to determine the current severity of hemorrhoids.  The claims file, and a copy of this remand, will be available to the examiner, who must acknowledge receipt and review of these materials in any report generated as a result of this remand.  All indicated tests and studies shall be conducted.

5.  Provide the Veteran with a VA examination to determine the nature and etiology of acid reflux.  The entire claims file must be provided to the examiner for review.  All necessary tests and studies should be accomplished and all clinical findings reported in detail.

After reviewing the claims file, conducting physical examination, and obtaining any necessary studies, the examiner is asked to respond to the following:

      (a) State whether acid reflux is currently shown.

(b) Opine whether acid reflux had its onset during service or is otherwise related to service.  For the purposes of this question, the examiner should consider the Veteran's occupation as a preventative medicine specialist, which included exposure to chemicals used to fumigate cargo.

(c) If Agent Orange exposure in service is verified, the examiner should address whether current acid reflux is related to Agent Orange exposure in service.  

A complete rationale should be provided for any opinion expressed and conclusion reached.

6.  Provide the Veteran with a VA examination to determine the nature and etiology of current disability manifested by memory loss.  The entire claims file must be provided to the examiner for review. All necessary tests and studies should be accomplished and all clinical findings reported in detail.

 After examining the Veteran and reviewing his claims file, the examiner is asked to:

(a)  Indicate any disability manifested by memory loss that is currently present;

(b)  For any disability manifested by memory loss currently shown, determine whether it had its onset during service or is otherwise related to it.

(c) If Agent Orange exposure is verified, the examiner should opine whether a current memory loss disability is related to Agent Orange exposure.  

(d) The examiner should consider whether memory loss is related to the Veteran's exposure to chemicals used in fumigation of cargo.

A complete rationale should be provided for any opinion expressed and conclusion reached.

7.  Then, readjudicate claims on appeal. If the benefits sought on appeal remain denied, the Veteran and his representative will be issued an appropriate supplemental statement of the case and afforded the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


